DETAILED ACTION
This is the first office action on the merits in this application. The claims of July 2, 2019, are under consideration. Claims 1-20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to an anterior cervical plating system, classified in A61B17/7059.
II. Claims 19 and 20, drawn to a method of use of a plating system, classified in A61B2017/564.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as use in surgical procedures in locations other than vertebral bones; or alternatively non-surgical situations such as attaching together broken pieces of wood.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Search of various subclasses, employment of various search techniques, use of many search terms, and use of several electronic resources will be required to search for all of the inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Mehul Jani on March 16, 2022, a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 and 20 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1- is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Morris et al. (US 2005/0107795 A1).
Regarding claim 1, Morris teaches a plating system capable of being used in an anterior cervical procedure [0032]. The plating system includes:
a first cervical plate 12 having upper and lower faces, and at least one first vertebral anchoring point 20 extending through the first cervical plate and configured such that a first vertebral anchoring mechanism [0036] may pass there through and attach the first cervical plate to a first vertebral body, wherein the first cervical plate is capable of use in stabilizing at least one level of the spine; 
a second cervical plate 14 having upper and lower faces, at least one second vertebral anchoring point 26 extending through the second cervical plate and configured 
wherein the at least one cooperative interlocking portion 22 of the second cervical plate 14 is configured to cooperatively engage the first cervical plate 12 to provide a stabilizing interconnection between the first and second cervical plates 12/14; 
wherein the at least one cooperative interlocking portion 22 is configured such that the formation of the interconnection would not require that the first cervical plate to be partially or wholly disengaged from the first vertebral body (attachment demonstrated by dashed lines in figs. 1-3; [0038]).
Regarding claim 2, the at least one cooperative interlocking portion 22 includes a projection (dovetail formation) capable of cooperatively engaging a cooperative structure 16 on the first cervical plate 12. 
Regarding claim 3, the first cervical plate 12 includes a groove 16 at its central longitudinal axis disposed such that a portion of the cooperative interlocking portion 22 is poisoned within the groove when the plates 12/14 are engaged. 
Regarding claim 4, the first cervical plate 12 is adapted to overlap at least two vertebral bodies (noting that size of the plates is not disclosed; and that the device is configured for cervical use [0032]). 
Regarding claim 5, the first cervical plate 12 has a body that is a singe unitary piece, and the second cervical plate 14 has a body such that the body of 14 and the cooperative interlocking portion 22 form a separate single unitary piece. 
Regarding claim 6, the stabilizing interconnection between the first and second plate 12/14 is capable of spanning a disc space between at least two vertebral bodies, thereby stabilizing at least one level of the spine (noting that size of the plates is not disclosed; and that the device is configured for cervical use [0032]). 
Regarding claims 7 and 8, the system further includes a third cervical plate interconnected with the first cervical plate or second cervical plate opposite the other of the first or second cervical plate through cooperative interlocking portion on the third cervical plate and one of the interlocking portions on the first plate. [0038]
Regarding claim 9, the anchoring systems are threaded screws [0036].
Claims 10-18 are considered essentially duplicative of claims 1-9, with the exception of the additional final wherein clause of claim 10. Morris reads on this clause, also, and therefore continues to read on each of these claims for the same reason it reads on claims 1-9. The rejection will not be duplicated here. 
Morris teaches the additional limitation of “the stabilizing interaction 22/16 is configured to resist relative lateral movement of the first and second plates 12/14” due to the dovetail projection/groove configuration. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799